Suit to recover royalties on minerals mined. Demurrer by defendant Victor Mica Corporation was sustained, and plaintiff appealed.
Plaintiff alleged a cause of action against the defendant Mills under a written mining lease or contract, and also alleged that the corporate defendant "was a silent partner with its co-defendant Mills," and shared in the profits under the lease. We think this allegation sufficient to import liability on the part of the corporate defendant for obligations incurred under the contract sued on, and to withstand a demurrer. Winston v. LumberCo., 227 N.C. 339, 42 S.E.2d 218; Blackmore v. Winders, 144 N.C. 212,56 S.E. 874.
The judgment sustaining the demurrer is
Reversed.